          Case 1:20-cv-07606-KPF Document 55 Filed 12/11/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  BLUE CROSS AND BLUE SHIELD ASSOCIATION
  NATIONAL EMPLOYEE BENEFITS COMMITTEE,

                               Plaintiff,

                v.
                                                               No. 20 Civ. 07606 (KPF)
  ALLIANZ GLOBAL INVESTORS U.S. LLC and AON
  INVESTMENTS USA INC. f/k/a AON HEWITT
  INVESTMENT CONSULTING, INC.,

                               Defendants.


                 STIPULATION AND ORDER OF PARTIAL DISMISSAL
                             WITHOUT PREJUDICE

       WHEREAS, on September 16, 2020, Plaintiff Blue Cross and Blue Shield Association

National Employee Benefits Committee (the “Committee”) filed a Complaint against, among

others, Defendant Aon Investments USA Inc. (“Aon”), commencing the above-captioned action;

       WHEREAS, the Committee’s Complaint lodges two counts against Aon under the

Employee Retirement Income Security Act of 1974 (“ERISA”), namely Counts II and IV (id. ¶¶

153-165; 171-175) (the “ERISA Counts”), and also lodges one count against Aon for breach of

contract under common law (id. ¶¶ 198-212) (the “Common Law Count”);

       WHEREAS, Aon believes that the Common Law Count is pre-empted by ERISA and the

Committee’s assertion of the ERISA Counts, and has contemplated moving to dismiss the

Common Law Count on this and other grounds; and

       WHEREAS, the Committee opposes any motion to dismiss the Common Law Count as

preempted by ERISA unless and until Aon acknowledges that it was an ERISA fiduciary to the

Committee at all periods described in the Committee’s Complaint with respect to its alleged


                                                1
            Case 1:20-cv-07606-KPF Document 55 Filed 12/11/20 Page 2 of 3




conduct and omissions, and acted in an ERISA fiduciary capacity with respect to such conduct and

omissions;

       WHEREAS, the Committee and Aon have met and conferred and each desire to avoid

imposing unnecessary burdens on the Court; and

       WHEREAS, the present stipulation is contemplated by the Case Management Plan entered

on December 7, 2020 (ECF No. 53 ¶ 5)

       NOW, THEREFORE, the Committee and Aon stipulate and agree that:

       1.       Pursuant to Fed. R. Civ. P. 41(a)(1), the Committee hereby dismisses the Common

Law Count without prejudice, effective immediately.

       2.       Aon admits and will not dispute that at all relevant times, Aon was a fiduciary

within the meaning of ERISA § 3(21)(A)(ii) (29 U.S.C. § 1002(21)(A)(ii)) because it was

rendering or had the authority or responsibility to render “investment advice for a fee” to the

Committee with respect to Plan assets held in the National Retirement Trust of the Blue Cross and

Blue Shield Association, and Aon acted in an ERISA fiduciary capacity with respect to its conduct

and omissions as alleged in the Committee’s Complaint (“Fiduciary Status”). Aon will neither

challenge such Fiduciary Status nor the application of ERISA in the above-captioned matter.

       Dated: New York, New York
              December 10, 2020




                                               2
Case 1:20-cv-07606-KPF Document 55 Filed 12/11/20 Page 3 of 3




                11          December
